Exhibit 10.22


ROYAL CARIBBEAN CRUISES LTD
CURRENT BOARD OF DIRECTOR COMPENSATION SCHEDULE

          Cash Compensation   Annual  
Annual Retainer
  $ 36,000  
Board Per Meeting Fees
  $ 1,200  
Audit Committee Chairman Retainer
  $ 10,000  
Other Committee Chairman Retainer
  $ 5,000  
Audit Committee Member Retainer
  $ 5,000  
Other Committee Member Retainer
  $ 2,500  
Committee Per Meeting Fees
  $ 1,200  
Annual Total Cash Compensation Cap
  $ 100,000  


At the discretion of the Board, each non-employee director is eligible to
receive an annual grant of equity awards with an aggregate value on the date of
grant equal to $60,000. Sixty-seven percent of this annual grant is awarded in
the form of restricted stock units and thirty-three percent is awarded in the
form of options to purchase the Company's common stock.

The Company provides Board members with one passenger cabin, upon request, on a
complimentary basis. Immediate family traveling with Board members will also
receive a “family rate” of $40 per person per day. Non-family guests of Board
members may purchase the cabin of their choice at a 25% reduction of the “lowest
available fare” at time of booking.


